UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-4722


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JERMAINE BROWN, a/k/a Jeezy,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.     Rebecca Beach Smith,
District Judge. (4:09-cr-00063-RBS-TEM-10)


Submitted:   March 23, 2012                 Decided:   April 5, 2012


Before SHEDD, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Angela D. Whitley, THE WHITLEY LAW FIRM, Richmond, Virginia, for
Appellant. Neil H. MacBride, United States Attorney, Timothy R.
Murphy, Special Assistant United States Attorney, Robert E.
Bradenham, II, Assistant United States Attorney, Newport News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Following a jury trial, Jermaine Brown was convicted

of possession with intent to distribute cocaine, possession with

intent to distribute cocaine base, distribution of cocaine base,

conspiracy to possess with intent to distribute and distribution

of    cocaine      base,    cocaine,       and       marijuana,      and     two    counts    of

possession of a firearm in furtherance of a drug trafficking

offense, in violation of 18 U.S.C. § 924(c) (2006).                                He appeals,

contending that the evidence was insufficient to support the

jury verdict on the firearm charges, and that the district court

abused       its    discretion        by     instructing         the        jury    that     the

Government was not required to use any specific investigative

techniques.        We affirm.

              Brown       first    contends          the    district       court     erred    in

denying      his    motions    for    judgment         of    acquittal       under    Fed.    R.

Crim. P. 29 because the evidence was insufficient to demonstrate

that his possession of the firearms was “in furtherance of” a

drug trafficking crime.                   A jury’s verdict must be upheld on

appeal if there is substantial evidence in the record to support

it.    See Glasser v. United States, 315 U.S. 60, 80 (1942).                                  In

determining whether the evidence in the record is substantial,

we    view    the     evidence       in    the       light    most     favorable       to    the

government,         and    inquire        whether      there    is     evidence       that     a

reasonable         finder     of     fact     could         accept     as     adequate       and

                                                 2
sufficient to support a conclusion of a defendant’s guilt beyond

a reasonable doubt.         United States v. Burgos, 94 F.3d 849, 862

(4th Cir. 1996) (en banc).           In evaluating the sufficiency of the

evidence, we do not review the credibility of the witnesses and

assume   that     the     jury    resolved         all   contradictions              in     the

testimony in favor of the government.                     See United States v.

Romer, 148 F.3d 359, 364 (4th Cir. 1998).

            To    establish       illegal     possession        of        a       firearm       in

violation   of    §     924(c),    the   government       must       prove          that    the

defendant   knowingly      possessed     a    firearm      in    furtherance               of    a

crime of violence or drug trafficking crime.                          Brown does not

contest that he possessed the firearms in question.                                  We have

construed   the    “in    furtherance        of”    provision        of       §    924(c)       to

require “the government to present evidence indicating that the

possession of a firearm furthered, advanced, or helped forward a

drug trafficking crime.”           United States v. Lomax, 293 F.3d 701,

705 (4th Cir. 2002).        Our review of the record convinces us that

the jury heard sufficient evidence to find Brown guilty of the

firearm offenses.

            Brown also challenges the jury instruction in which

the court advised the jury that the Government was not required

to use any specific investigative techniques.                     He contends that

this instruction amounted to an indirect comment on the weight

of the evidence in violation of his due process rights and his

                                         3
right    to    a    jury    trial.           The    challenged    instruction       is    very

similar to the instruction that was challenged and upheld in

United States v. Mason, 954 F.2d 219, 222 (4th Cir. 1992).                                The

instructions, viewed in their entirety, did not mislead the jury

into believing that it could not consider and weigh the type of

evidence that was presented.                       Rather, the instruction properly

emphasized the Government’s burden of proof, but also noted that

the    Government         was    not    required       to     prove    its   case    in   any

particular manner.               See, e.g., United States v. Arrington, 719

F.2d 701, 705 (4th Cir. 1983) (“[U]ncorroborated testimony of

one witness may be sufficient to sustain a verdict of guilty.”).

               We conclude that the instruction was proper, did not

amount to a comment by the court on the weight of the evidence,

and was not an abuse of discretion.                      See Chaudhry v. Gallerizzo,

174     F.3d       394,    408      (4th      Cir.     1999)    (providing     standard).

Accordingly, we affirm Brown’s convictions.                            We dispense with

oral    argument          because      the    facts     and    legal    contentions       are

adequately         presented      in    the        materials   before    the   court      and

argument would not aid the decisional process.

                                                                                    AFFIRMED




                                                   4